By his bill of complaint plaintiff seeks a divorce from the bonds of matrimony on the ground of desertion. The decree denied the relief sought. Plaintiff has appealed.
A complaining party is not entitled to a decree of divorce for desertion unless he establishes by competent proof (1) cessation of cohabitation, (2) abandonment by his spouse without fault on complainant's part, and (3) that the abandonment or separation was against the will and desire of the party seeking the decree.
The circuit judge found: "That the said defendant did not desert the said plaintiff but that said parties separated pursuant to an agreement entered into between them," etc. We have reviewed the record carefully. It abundantly sustains the above finding. The decree is affirmed, with costs to appellee.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, POTTER, SHARPE, and FEAD, JJ., concurred. *Page 465